DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 1, 3-5, 8, 10-12, 15, 17-19 are allowed over the prior art made of record.
While the concept of a read-copy update (RCU) is broadly detailed in prior art, the implementation of RCUs as described by the claimed invention is a clear improvement of previously detailed implementations of RCUs.
As shown by the prior art, an RCU which does per-processor preempting of grace periods, as well as a separate RCU implementation which uses a tree-based structure to store the necessary information to put the RCUs into a sleep state have both been presented before. However, the combination of the two in the same data structure and execution unit is a marked improvement over the two prior, separate implementations as the memory management process chosen is not one which can easily be changed, nor is running both simultaneously for the same data feasible. Thus, the combination of the functions is, from a purely theoretical perspective, and obvious combination.
Yet while the joining of two useful types of RCUs into one may seem obvious, the actual implementation of such a combination is anything but. The data pointers and variables needed for the tracking and timing for preemption existed in per-processor identified segments, while the data needed to perform the necessary tracking of sleepable RCUs was tied to memory blocks. As such merging them into a single memory structure so that memory access can accomplish both functions on the same data required a non-obvious combination of the data. The functions which take advantage of the combined information similarly required non-obvious steps to allow both aspects to work without sacrificing the performance of the individual implementations. As such, the claimed invention is, in the examiner’s opinion, clearly a non-obvious combination of existing RCU implementations such that it results in a novel implementation of an RCU with marked improvements over the prior forms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163     

/William B Partridge/Primary Examiner, Art Unit 2183